In a matrimonial action, plaintiff appeals from an order of the Supreme Court, Kings County, dated December 7, 1977, made pursuant to section 49-b of the Personal Property Law. Order modified by deleting (1) so much of the third decretal paragraph thereof as begins with the words: "as and for counsel fees” and (2) from the fourth decretal paragraph thereof the words "the aforesaid sums” and substituting therefor the words "the arrears in alimony and child support”. As so modified, order affirmed, without costs or disbursements. Subdivision 3 of section 49-b of the Personal Property Law, relating to wage deduction orders upon delinquencies in payments due to the spouse or dependent children, does not provide that such deductions be applied toward the payment of counsel fees. It was therefore inappropriate to permit the failure to pay such fees to trigger a wage deduction order. Titone, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.